EXHIBIT 1 JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13D-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is accurate. Dated:April 9, 2012 GENERAL ATLANTIC PARTNERS 90, L.P. By: General Atlantic GenPar, L.P., its general partner By: General Atlantic LLC, its managing member By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO GMBH & CO. KG By: GAPCO Management GmbH, its general partner By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Procuration Officer GAP COINVESTMENTS CDA, L.P. By: General Atlantic LLC, its general partner By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAP COINVESTMENTS III, LLC By: General Atlantic LLC, its managing member By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAP COINVESTMENTS IV, LLC By: General Atlantic LLC, its managing member By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GAPCO MANAGEMENT GMBH By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Procuration Officer GENERAL ATLANTIC GENPAR, L.P. By: General Atlantic LLC, its general partner By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director GENERAL ATLANTIC LLC By: /s/Thomas J. Murphy Name: Thomas J. Murphy Title:Managing Director
